Citation Nr: 9915966	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, currently evaluated at 10 percent disabling.



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an increased rating for a lumbar spine 
disability.

Service connection for a disorder of the cervical spine was 
denied by rating decision of July 1998.  The appellant was 
notified.  The current claims folder before the Board does 
not contain a notice of disagreement with that action.  The 
only issue developed for appellate review is the one set 
forth on the title page.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the record as currently presented suggests that the 
veteran's medical problems stem primarily from a currently 
nonservice-connected April 1995 cervical spine injury, the 
Board notes that there is no current VA examination 
associated with the claims file focusing on the service-
connected lumbar spine disability.  While the hospital 
records and outpatient treatment records make no mention of 
lumbar symptomatology, it is the Board's opinion that an 
examination is necessary to determine the current status of 
the veteran's lumbar spine disability.  Moreover, the Board 
is mindful that in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) found inadequate a physical 
examination that did not describe functional loss due to 
pain.  In view of the veteran's continued complaints, 
apparent lack of mobility, the medical evidence received to 
date, the contentions advanced, and the posture of the case 
at this time, the Board finds that additional development in 
this area is indicated.

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a lumbar spine disability not already 
associated with the claims file.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current lumbar spine 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's lumbar spine disability.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's lumbar 
spine disability, including all 
functional impairment associated 
therewith.  The examiner is specifically 
requested to address the etiology of the 
veteran's spinal cord problems and 
attempt to distinguish between those 
caused from a nonservice-connected 
cervical spine disorder and those caused 
from a service-connected lumbar spine 
disability.

All indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees.  The examiner 
should specify, on the examination 
report, what constitutes a full range of 
motion.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  

The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the lumbar spine.  If there 
are no indicators of arthritis, that too 
should be set forth in detail.  If 
arthritis is indicated an opinion as to 
whether it is related to the lumbar 
strain should be set forth.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
If additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Board directive 
is neither optional nor discretionary).  
Where the remand orders of the Board or 
the Veterans Claims Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for a chronic lumbar strain.  
In the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


